Crew III, J.
Appeal from a judgment of the Supreme Court (Hard, J.), entered December 26, 2006 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding seeking to annul a tier III disciplinary determination finding him guilty of solicitation, receiving inmate informa*969tion and providing unauthorized legal assistance. Supreme Court dismissed the underlying petition, prompting this appeal.
We affirm. Petitioner, as so limited by his brief, argues only that facility staff was not authorized to open his incoming and/or outgoing mail, nor was staff authorized to open the outgoing mail of the inmate whom he was found guilty of assisting. As to the other inmate’s outgoing mail, we need note only that petitioner lacks standing to raise such a challenge (see Matter of Kornegay v Goord, 21 AD3d 1236, 1237 [2005]) and, in any event, the confidential information provided for our in camera review reveals that such mail watch was authorized. With regard to petitioner’s mail, there is nothing in the record to suggest that his outgoing mail was ever opened, much less used to implicate him in this matter. As for petitioner’s incoming mail, facility personnel is authorized to open and inspect all incoming general correspondence for cash, checks or money orders (see 7 NYCRR 720.4 [a] [2]) and, given that the only item from petitioner’s incoming mail placed into evidence at the disciplinary hearing was a check made out to him, we are satisfied that facility personnel complied with the applicable regulation. Accordingly, the underlying judgment is affirmed.
Cardona, P.J., Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.